UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form10-Q (Mark One) xQUARTERLY REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR oTRANSITION REPORT UNDER SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER 333-151633 MAGNOLIA SOLAR CORPORATION (Exact Name of small business issuer as specified in its charter) Nevada 39-2075693 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 54 Cummings Park, Suite 316, Woburn, MA 01801 (Address of principal executive offices) (Zip Code) Issuer’s telephone Number: (781) 497-2900 Indicate by check mark whether the issuer (1)filed all reports required to be filed by Section13 or 15(d)of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes o No x As of April 30 2010 the issuer had 23,905,000 outstanding shares of Common Stock. 1 MAGNOLIA SOLAR CORPORATION TABLE OF CONTENTS Page PARTI Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 25 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4T. Controls and Procedures 27 PARTII Item 1. Legal Proceedings 27 Item 1A. Risk Factors 27 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 Item 3. Defaults Upon Senior Securities 27 Item 4. Reserved 27 Item 5. Other Information 27 Item 6. Exhibits 28 2 PARTI ITEM 1. FINANCIAL STATEMENTS. MAGNOLIA SOLAR CORPORATION (FORMERLY MOBILIS RELOCATION SERVICES, INC.) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2010 Consolidated Financial Statements: Consolidated Financial Statements: Balance Sheet as of March 31, 2010 (unaudited) and December 31, 2009 5 Consolidated Statements of Operations for the three months ended March 31, 2010 and 2009 and for the period January 8, 2008 (Inception) through March 31, 2010 6 Consolidated Statements of Changes in Stockholders’ Equity for the period January 8, 2008 (Inception) through March 31, 2010 7 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 and for the period January 8, 2008 (Inception) through March 31, 2010 8 Notes to Consolidated Financial Statements 9 3 MAGNOLIA SOLAR CORPORATION (FORMERLY MOBILIS RELOCATION SERVICES, INC.) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS MARCH 31, 2010 (UNAUDITED) AND DECEMBER 31, 2009 ASSETS March 31, December 31, (unaudited) CURRENT ASSETS Cash $ $ Accounts receivable Total current assets Property and equipment, net of accumulated depreciation - License, net of accumulated amortization Deferred financing fees, net of accumulated amortization Total other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Loan payable - related party - Total current liabilities Original Issue Discount Senior Secured Convertible Promissory Note, net of discount TOTAL LIABILITIES STOCKHOLDERS' EQUITY Common stock, $0.001 par value, 98,684,213 shares authorized, 23,905,000 and 23,830,000 shares issued and outstanding Additional paid in capital Additional paid in capital - warrants Deficit accumulated during the development stage ) ) Total stockholders' equity TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 MAGNOLIA SOLAR CORPORATION (FORMERLY MOBILIS RELOCATION SERVICES, INC.) (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED MARCH 31, 2 FOR THE PERIOD JANUARY 8, 2008 (INCEPTION) THROUGH MARCH 31, 2010 JANUARY 8, 2008 (INCEPTION) THREE MONTHS ENDED THROUGH MARCH 31, 2010 MARCH 31, 2009 MARCH 31, 2010 REVENUE $ $
